Citation Nr: 0526923	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  95-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a left upper 
extremity disorder, to include as secondary to the veteran's 
service-connected intervertebral disc syndrome, with lumbar 
laminectomies and neural paresis of the left lower extremity.

2.  Entitlement to an increased evaluation for intervertebral 
disc syndrome, with lumbar laminectomies and neural paresis 
of the left lower extremity, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case 
back to the RO in September 2001 and October 2003.

In its October 2003 remand, the Board directed the RO to 
determine whether the veteran filed a timely appeal of the 
RO's July 1995 denial of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a C7-C8 foraminotomy.  In 
a November 2004 letter, the RO notified the veteran that it 
had determined that his substantive appeal was not timely but 
that he had the right to appeal this new determination.  No 
response was received from the veteran, however, and the 
Board thus finds that this matter is not presently on appeal.

The issue of entitlement to an increased evaluation for 
intervertebral disc syndrome, with lumbar laminectomies and 
neural paresis of the left lower extremity, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current left upper extremity disorder is 
not etiologically related to either his service-connected 
lumbar spine disorder or service.


CONCLUSION OF LAW

A left upper extremity disorder was not incurred in or 
aggravated as due to either service or a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3,310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his claimed 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed January 1995 rating decision.  
However, that decision was issued more than five years prior 
to enactment of the VCAA.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records are 
negative for abnormalities of the upper extremities.  
Subsequent to service, the veteran was treated for low back 
symptoms during a VA hospitalization in October and November 
of 1962 and was noted to have left lower extremity numbness, 
but no left upper extremity symptoms were indicated at that 
time.  Subsequent VA medical records, including a series of 
VA examination reports beginning in January 1964, are 
similarly negative for left upper extremity symptoms.  

The veteran was hospitalized at a VA facility in August 1994 
for C7 radiculopathy, with left ulnar neuropathy and pain in 
the left arm, including the forearm and medial fingers.  He 
underwent a C7-C8 foraminotomy later in the same month.  

In September 1994, the veteran underwent a VA spine 
examination, during which he reported multiple lumbar 
laminectomies, as well as a C7 laminectomy in the prior 
month.  His subjective complaints included back pain, as well 
as left leg and left hand weakness.  The examiner noted 
evidence of neurological involvement and diagnosed "multiple 
laminectomies with left hand severe neural paresis and left 
lower leg mild neural paresis."  A VA muscles examination 
from the same date also revealed neural paresis of the left 
hand and left lower extremity, and the examiner commented 
that "[b]oth of the pareses are most likely related to the 
spinal condition."  It is not clear from the examination 
reports whether either examiner reviewed the veteran's claims 
file.  

An October 1994 report for the State of Oklahoma Disability 
Determination Division reflects that the veteran had reported 
numbness of the left ring finger and left little finger prior 
to the August 1994 cervical spine surgery and that all four 
of his fingers became numb after the surgery.  The examining 
doctor noted that "[h]e definitely lost use of the left hand 
after the surgery."  The examiner also diagnosed  a lumbar 
disc disorder but mentioned only secondary left leg weakness 
in connection with this disorder.  

The claims file also includes several memorandums from a VA 
doctor, dated from January to August of 1995.  In these 
memorandums, the doctor noted that she had reviewed the 
veteran's claims file and that his left lower extremity 
symptoms, but not his left upper extremity symptoms, were 
caused by his low back disorder.

A July 1998 VA spine examination report contains a diagnosis 
of L4 neuro-paresis resulting in numbness of the left lower 
extremity, with mild functional loss in terms of pain and 
moderate functional loss in terms of nerve damage.  The 
examiner made no references to left upper neurological 
symptomatology in rendering this diagnosis.

Following the Board's September 2001 remand, the veteran 
underwent a VA orthopedic examination in May 2002, with an 
examiner who reviewed the claims file.  During this 
examination, he stated that the veteran "is not alleging any 
problems with the left upper extremity arm secondary to his 
low back condition."  Rather, the veteran discussed his left 
upper extremity symptomatology in conjunction with his 1994 
cervical disc surgery.  An examination of the left upper 
extremity revealed some mild atrophy, a claw with residual 
fingers being unable to perform complete flexion, and mild 
sensory changes.  The examiner again noted that the veteran 
did not allege left upper extremity pain secondary to the low 
back area and opined that "if the veteran did have this 
allegation there is no rational [sic] that can be provided . 
. . to associate the left upper extremity to the low back 
pain."  The examiner further noted that the veteran denied 
injuring his cervical spine and left upper extremity in 
service, and there was no evidence of injury in those 
particular areas.  

In this case, the veteran underwent several VA examinations 
in September 1994, and those examination reports contain 
opinions suggesting a link between his current left upper 
extremity disorder and prior spinal surgeries.  However, it 
is not apparent from the examination reports that the 
examiners reviewed his claims file in reaching their 
determinations.  Moreover, the veteran has undergone surgical 
procedures on both the cervical spine and the lumbar spine, 
and it cannot be ascertained with certainty from the noted 
examination reports which portion of the spine has a causal 
relationship with the left upper extremity symptoms.  The 
Board does note, however, that the October 1994 Oklahoma 
disability determination report suggests a causal 
relationship with the cervical spine disorder.

By contrast, the May 2002 VA examiner reviewed the entire 
claims file and reached the determination that there was no 
relationship whatsoever between the lumbar spine disorder and 
the veteran's left upper extremity symptoms.  The examiner 
further noted that the veteran denied that such a 
relationship existed and that there was no history of an in-
service injury to either the cervical spine or the left upper 
extremity.

In this regard, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence 
and to reach a determination, provided that adequate reasons 
and bases for that determination are set forth.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992).  Here, the May 2002 VA examiner was 
more definite in her conclusions and based her opinion on a 
comprehensive claims file review, whereas the prior VA 
opinions from September 1994 were less definite (e.g., as to 
involvement of the cervical spine or lumbar spine) and were 
apparently not based on a claims file review.  As such, the 
Board attaches substantially more weight to the May 2002 
opinion, which does not support the veteran's contentions.

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
claim of entitlement to service connection for a left upper 
extremity disorder, to include as secondary to the veteran's 
service-connected intervertebral disc syndrome, with lumbar 
laminectomies and neural paresis of the left lower extremity, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a left 
upper extremity disorder, to include as secondary to the 
veteran's service-connected intervertebral disc syndrome, 
with lumbar laminectomies and neural paresis of the left 
lower extremity, is denied.


REMAND

In the present case, the Board notes that the veteran most 
recently underwent a VA examination for his lumbar spine 
disorder in May 2002, more than three years ago.  The Board 
has serious misgivings about utilizing this report as a basis 
for a final determination on the veteran's claim for an 
increased evaluation, as it contains seemingly contradictory 
findings.  In rendering a diagnosis, the examiner described 
"moderate" functional loss secondary to pain, fatigability, 
and lack of endurance of the lumbar spine.  In the next 
paragraph, however, the examiner opined that "the spine 
condition does render this particular veteran unemployable."  
In view of these conflicting findings and the relative age of 
this examination report, the Board finds it necessary that a 
more thorough and contemporaneous VA examination be conducted 
prior to further Board action on the veteran's claim.

The Board regrets any further delay necessitated by this 
development request, as the veteran's claim has been pending 
for more than a decade.  However, for the reasons described 
above, this case must be REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination of the lumbar spine, with an 
appropriate examiner who has reviewed his 
claims file.  This examination should 
encompass range of motion testing, and 
the examiner should comment on the extent 
of any functional loss due to pain, 
painful motion, and ankylosis of the 
lumbar spine.  The examiner should also 
describe the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome in the past 12 months, if 
any.  Finally, the examiner should 
include a discussion of the effect of the 
veteran's lumbar spine disorder on his 
employability.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for intervertebral 
disc syndrome, with lumbar laminectomies 
and neural paresis of the left lower 
extremity.  If the determination of this 
claim remains less than fully favorable, 
he and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


